Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mauricio Hernandez-Martinez seeks to appeal the Government’s opposition to a motion in his criminal case. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. *363541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Hernandez-Martinez does not appeal from an order of the district court. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED